DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hancosky (US Patent Application Publication 2019/0145735). Hancosky discloses a firearm magnifier (2 and par. 0086) of a firearm sighting system including a non-magnifying (1x) electronic optical sight (4) having an aiming reticle (par. 0112), the firearm magnifier comprising: a magnifier reticle (par. 0112); wherein when the firearm magnifier is mounted to a firearm behind the non- magnifying (1x) electronic optical sight then the magnifier reticle is operationally configured to range one or more targets in a field of view of the non-magnifying (1x) electronic optical sight to determine an aiming point of the aiming reticle for the one or more targets. (par. 0095-0097)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US Patent 9,417,034) in view of Thomas et al. (US Patent 6,729,062). Swan discloses an optic mount for aligning a primary optic (12) (i.e. telescope/magnifier) operationally configured to magnify an image field of view of a firearm non-magnifying electronic optical sight (18), the primary optic comprising a telescopic or magnifying sight (col. 1, lines 20-35). Although Swan does not expressly disclose the primary sight comprising a reticle, Thomas et al. does. Thomas et al. teaches a telescopic/magnifying sight comprising a magnifying reticle (col. 1, lines 34-36). Because both references teach a telescopic/magnifying sight, it would have been obvious to one having ordinary skill in the art to substitute one telescopic/magnifying sight for the other since Swan discloses that any sight by any manufacturer could be used. (col. 1, lines 15-35; col. 4, lines 24-30)

With regards to claim 2. The firearm magnifier of claim 1 wherein the reticle includes a first scale (Thomas et al. 100) comprising one or more horizontal marks operationally configured to horizontally auto range one or more target objects in the field of view at one or more designated distances from the reticle according to a known average size for the one or more target objects. (Thomas et al. Fig. 5; distance between centers of two dots; also see col. 7, line 65- col. 8, line 20)

With regards to claim 3. The firearm magnifier of claim 2 wherein the reticle includes a second scale (Thomas et al. 200) operationally configured as a lower alignment mark for the one or more target objects and the first scale is operationally configured as an upper alignment mark for the one or more target objects effective to vertically auto range the one or more target objects at the one or more designated distances from the reticle. (Thomas et al. col. 7, line 65- col. 8, line 25)

With regards to claim 4. The firearm magnifier of claim 3 wherein the second scale includes a horizontal member comprising one or more marks employing angular units of measurement and a vertical member comprising one or more marks employing angular units of measurement. (Thomas et al. see at least Fig. 10)

With regards to claim 5. The firearm magnifier of claim 4 wherein the one or more marks of the horizontal member are operationally configured for horizontal measuring of the one or more target objects and the one or more marks of the vertical member are operationally configured for vertical measuring of the one or more target objects. (Thomas et al. see at least Fig. 10 and col. 2, lines 34-45)

With regards to claim 6. The firearm magnifier of claim 1 wherein the reticle includes one or more horizontal marks (Thomas et al. 200) operationally configured to horizontally auto range one or more target objects in the field of view according to a known average size for the one or more target objects. (Thomas et al. col. 7, line 65- col. 8, line 25 and col. 2, lines 34-45)

With regards to claim 7. The firearm magnifier of claim 6 wherein each of the one or more horizontal marks comprises a distinct width corresponding to a designated distance of the one or more target objects from the reticle. (Thomas et al. see Figs. 9 and 10)

With regards to claim 8. The firearm magnifier of claim 1 wherein the reticle comprises one or more ranging marks operationally configured to horizontally auto range one or more target objects in the field of view including a first horizontal mark defining a minimum horizontal auto ranging distance of the reticle and a second horizontal mark defining a maximum horizontal ranging distance of the reticle. (Thomas et al. col. 6, lines 6-55, col. 8, lines 24-60, col. 9, lines 1-15)

With regards to claim 9. The firearm magnifier of claim 8 wherein the first horizontal mark is an uppermost horizontal mark of the reticle. (Thomas et al. see at least Fig. 9)

With regards to claim 10. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range one or more target objects in U.S. units. (MOA are US units in as much as they are used in the U.S.)

With regards to claim 11. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range the one or more target objects in metric units. (Thomas et al. col. 3, lines 9-11)

With regards to claim 12. The firearm magnifier of claim 1 wherein the reticle is located at an off-center location on a lens of the firearm magnifier. (Thomas et al. see Figures, the reticle is located at across the entire lens, including off-center locations (see the ends of the lines 100 and 200))

With regards to claim 13. The firearm magnifier of claim 1 wherein the firearm magnifier comprises a fixed magnification of 1.5x or more. (Thomas et al. col. 7, lines 1-4)

With regards to claim 16. Swan discloses a firearm primary optic (12) (i.e. telescope/magnifier) operationally configured to magnify an image in a field of view of a firearm secondary (i.e. non-magnifying) (14) electronic optical sight. Although Swan does not expressly disclose the primary sight comprising a reticle operationally configured to auto range one or more targets in the field of view at one or more distances from the reticle, Thomas et al. does. Thomas et al. teaches a telescopic/magnifying sight comprising a magnifying reticle operationally configured to magnify an image in a field of view (col. 1, lines 34-36). Because both references teach a telescopic/magnifying sight, it would have been obvious to one having ordinary skill in the art to substitute one telescopic/magnifying sight for the other since Swan discloses that any sight by any manufacturer could be used. (col. 1, lines 15-35; col. 4, lines 24-30)

With regards to claim 17. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks operationally configured to auto range the one or more target objects according to a known average width for the one or more target objects. (Thomas et al. see at least Fig. 10)

With regards to claim 18. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks operationally configured to auto range one or more target objects according to a known average height for the one or more target objects. (Thomas et al. see at least Fig. 10)

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US Patent 9,417,034) in view of Thomas et al. (US Patent 6,729,062) and Bindon (US 5,653,034). Swan discloses a firearm primary optic (i.e. telescope/magnifier) (12) of a firearm sighting system including a secondary (i.e. non-magnifying) electronic optical sight (14) wherein when the firearm primary optic (i.e. telescope/magnifier) (12) is mounted to a firearm behind the secondary (i.e. non-magnifying electronic) optical sight (Fig. 1) then the primary optic (i.e. telescope/magnifier) is operationally configured to range one or more targets in a field of view of the non-magnifying electronic optical sight to determine an aiming point for the one or more targets.  Swan discloses that the primary optic comprising a telescopic or magnifying sight (col. 1, lines 20-35), however Swan does not expressly disclose the primary sight comprising a reticle, Thomas et al. does. Thomas et al. teaches a telescopic/magnifying sight comprising a magnifying reticle (col. 1, lines 34-36). Because both references teach a telescopic/magnifying sight, it would have been obvious to one having ordinary skill in the art to substitute one telescopic/magnifying sight for the other since Swan discloses that any sight by any manufacturer could be used. (col. 1, lines 15-35; col. 4, lines 24-30) Swan discloses the secondary sight may be a non-magnifying sight, such as a miniature reflex sight (col. 1, lines 20-25), however Swan does not expressly disclose the secondary sight including a reticle, however, Bindon does. Bindon teaches a reflex sight comprising a reticle is well known (col. 1, lines 53-67). Because both references teach a reflex non-magnifying sight, it would have been obvious to one having ordinary skill in the art to substitute one reflex non-mgnifying sight for the other since Swan discloses that any sight by any manufacturer could be used. (col. 1, lines 15-35; col. 4, lines 24-30)

With regards to claim 15. The firearm magnifier of claim 14 wherein the firearm magnifier comprises a fixed magnification of 1.5x or more. (Thomas et al. col. 7, lines 1-4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641